Citation Nr: 0628841	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1991 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

This case was previously before the Board in December 2003 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The clear weight of the most probative and credible 
evidence demonstrates that the veteran's tinnitus is not 
related to service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he has had constant ringing in his 
ears since service due to documented barotrauma in service, 
more than 1200 helicopter flight hours, and approximately six 
years of flight line exposure to the same noise levels.

The service medical records have been reviewed and appear to 
be complete.  In October 1991, the veteran experienced pain 
in the left ear upon descent in a hypobaric (low pressure) 
chamber.  The diagnosis was barotrauma greater in the left 
ear than the right.  No perforation was noted and he 
indicated that his ears now felt normal.  On examination at 
separation, which included an audiological examination, his 
ears were noted as "normal".  His only complaint regarding 
his ears at separation was a problem with his ears popping 
with valsalva.  There is no notation of tinnitus in the 
service medical records.

The veteran was provided an ear examination in November 2004.  
The veteran reported that he had some trouble hearing and 
understanding in the presence of background noise.  He most 
often noticed his tinnitus when he was in a quiet place and 
trying to get to sleep.  The examiner reviewed the claims 
file, and examined the ears, but deferred an opinion on the 
etiology of the veteran's tinnitus until an audiological 
examination could be scheduled. 

In February 2005, the veteran was provided an audiological 
examination.  The examiner noted the incident in October 
1991, and observed that the service medical records were 
negative for hearing loss and tinnitus throughout the 
veteran's military service.  Currently, he had completely 
normal audiometric thresholds present in all frequencies.  In 
his opinion, he could find no indication that the barotrauma 
noted in service was productive of any chronic condition.  He 
concluded that it was less likely than not that the veteran's 
current tinnitus was related to service.  This opinion and 
the audiometric data were reviewed by a second physician who 
concurred with this assessment.  

The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish service connection in an April 2004 
VCAA compliance letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was done in the April 2004 letter.

In July 2006, the veteran was notified of the evidence 
necessary to establish both the disability rating and the 
effective date of any rating, should service connection be 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in August 2006, and 
prior to transfer and certification of the appellant's case 
to the Board, and as described above the content of the 
notice complied or substantially complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all relevant records of the 
veteran's treatment identified by the veteran.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge, which he declined.  VA has provided 
examinations of the veteran, and sought medical opinions in 
November 2004 and February 2005.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim for 
service connection for tinnitus.  The veteran has not 
indicated, and the evidence does not show, that there are any 
unobtained records which could possibly substantiate his 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  

The medical evidence clearly shows that the veteran's 
tinnitus is not related to service.  This was the opinion of 
two VA physicians following a careful and complete review of 
the claims file as well as an examination of the veteran to 
include audiological testing.  There is no other medical 
opinion in the claims file relating the veteran's tinnitus to 
service, and the veteran has not indicated that there is one.  

The Board has considered the veteran's statements regarding 
the etiology of his tinnitus; however, this is not competent 
evidence to show that his tinnitus began in service.  
Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown, or alleged, that the veteran has the necessary 
medical training or knowledge to comment on the etiology of 
his tinnitus.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for tinnitus.  Here, 
the determinative issues involve medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


